Holmes, J.
We agree with the argument of the counsel for the defendant, that if the meaning of the words of the Pub. Sts. c. 112, § 197, (St. 1874, c. 372, § 150,) “No person shall be removed from a car of a steam railroad corporation except as provided in section eighteen of chapter one hundred and three,” (St. 1874, c. 372, § 146,) had been to take away the right of such corporation to remove from a train a person who does not pay his fare, without arresting him as provided in the section referred to, there would have been no reason for adding the further words, “nor from a train except at a regular passenger station.” If the passenger is arrested, c. 103, § 18, requires the removal to be not only at a station, but at a station where the passenger can be placed in charge of an officer, &c.
The statute seems to us to speak of removal from a car byway of partial antithesis to removal from a train, and to refer to such removals from a car as are provided for in c. 103, § 18; that is, to removals “ to the baggage or other suitable car of such train.” We are of opinion that, when proper cause exists for removal, but the company does not deem it necessary to arrest the passenger, the statute does not prohibit putting him off the train at a regular passenger station without arresting him.
*72Apart from the clause which we have construed, there is no doubt of the company’s right to put off the infant, whether the contract for her carriage, if any, was made with her or with her mother. She was a passenger, and as such was not entitled to be carried unless paid for. Pub. Sts. c. 112, § 197. She did not stand on the same footing as her mother’s parasol, as was suggested by her counsel.

Exceptions sustained.